

116 HR 5233 IH: Extend Act
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5233IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mr. Fitzpatrick (for himself and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo extend the temporary scheduling order issued by Administrator of the Drug Enforcement
			 Administration to schedule fentanyl-related substances under the
			 Controlled Substances Act.
	
 1.Short titleThis Act may be cited as the Extend Act. 2.Extension of temporary scheduling order of fentanyl-related substances in schedule IThe temporary scheduling order issued by Administrator of the Drug Enforcement Administration to schedule fentanyl-related substances in schedule I of section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)) and published in the Federal Register on February 6, 2018 (83 Fed. Reg. 5188), is deemed to be extended until February 6, 2022.
		